Case: 5:19-cr-00010-JMH-MAS Doc #: 89 Filed: 04/01/19 Page: 1 of 3 - Page ID#: 295

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON


   CRIMINAL ACTION NO. 19-10-JMH

   UNITED STATES OF AMERICA


   v.                            AGREED PROTECTIVE ORDER


  ANDREW GILBERT YBARRA II                                                          DEFENDANT


                                             *******
          The Court, having been informed that the United States and the Defendant have agreed to

  a protective order regarding the handling of discovery materials to be provided by the United States

  to counsel for the Defendant; the United States and counsel for the Defendant having proposed

  terms of such an agreed order, as evidenced by the signature of counsel for the Defendant and the

  United States; and

         Whereas the parties have conferred about discovery in this matter; and

         Whereas the Defendant's counsel will be provided copies of all of the below referenced

  items in discovery;

         IT IS HEREBY ORDERED:

         1.      That by agreement of the parties, no discovery materials pertaining to the

 prosecution of the above-cited matter will be disseminated to anyone other than counsel for the

 Defendant and other members of the defense team (including staff for counsel, subsequently

 appointed experts and investigators, and any court-approved Discovery Coordinator and their staft)

 (collectively, hereinatler, "Authorized Persons").

         2.      That by agreement of the parties, the Defendant may have access to discovery
Case: 5:19-cr-00010-JMH-MAS Doc #: 89 Filed: 04/01/19 Page: 2 of 3 - Page ID#: 296


   materials on{v under the supervision of Authorized Persons or if defense counsel (i) converts the

   unredacted records into a format that can be redacted and (ii) redacts all personal identifying

   information about the confidential source and any victims in this ca-.e.

           3.      The Defendant shall not make or retain his O\vTI copy of the discovery materials, or

   personal identifying information contained therein.

          4.       No discovery materials may be left unattended at any place where they can be taken

   or copied by anyone who is not an Authorized Person.

          5.       No person may publicize or make kno,vn to anyone who is not an Authorized

   Person the content of any of the discovery materials, except for use in any court filing or

   proceeding as necessary to the defense of this case.

          6.       Upon completion of this case, including any appeal, discovery materials shall be

   returned to the prosecution upon request by the prosecution .




                             .gov



              id
  Cou      fo ANDREW GILBERT YBARRA II
  969 Barret A venue
  Louisville, KY 40204
  (502 )583-8777
  clark@jclarkbaird.com             11111 ....
                                            ·.___
Case: 5:19-cr-00010-JMH-MAS Doc #: 89 Filed: 04/01/19 Page: 3 of 3 - Page ID#: 297

                                        Attachment A

  I, Al"\JDREW GILBERT YBARRA II, have read the Agreed Protective Order and agree to
  comply with its orders.


  ~rt~nr-
  Defendant
